Citation Nr: 1759534	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As the claims file is currently comprised, the only service treatment records (STRs) associated with the claims file are a July 1956 separation examination report and a DD-214.  The Board notes that the VA Records Management Center has requested all of the Veteran's available STRs, dated prior to 1992, from the National Personnel Records Center (NPRC) in order to fulfill the Veteran's representative's request for such records.  See August 2017 Correspondence.  However, to date no additional STRs or a formal finding as to the unavailability of those records has been received.  See 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  Thus, in order to fairly adjudicate his service connection claims, all of the Veteran's STRs should be obtained and reviewed or alternatively a formal finding that such records do not exist should be issued on remand.

Additionally, the Veteran has current diagnoses for major depressive disorder and unspecified neurocognitive disorder and asserts that he began to feel depressed, nervous, sad, and anxious in-service which continued post-service.  See December 2014 VA treatment record and February 2017 Veteran Statement.  Thus, on remand a VA psychiatric examination is also warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records.

3.  Then contact the appropriate records repository to obtain the Veteran's STRs for his period of active service with the Army from August 1954 to July 1956.

4.  All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, as the case may be, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

5.  Then schedule a VA examination to determine the nature and etiology of his acquired psychiatric disorders. The claims file, including a copy of this remand, must be made available for review.  All indicated tests and studies should be accomplished.

The examiner is requested to address the following:

(a)  Diagnose any current psychiatric disorders, to include major depressive disorder and unspecified neurocognitive disorder.

(b)  For each psychiatric disorder diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise the result of service.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




